Citation Nr: 1243732	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran has a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2009, VA informed the appellant of what evidence was required to substantiate his claim for service connection for hearing loss, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, as well as VA and private medical records, and statements from the Veteran and lay witnesses.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

VA examinations with respect to the Veteran's hearing loss were conducted in October 2009 and July 2010.  Although the Board found these VA examinations inadequate regarding the etiology opinion, with respect to the claim of service connection for right ear hearing loss, the outcome-determinative issue was whether the Veteran had current right ear hearing disability for VA purposes, and the question of etiology was not relevant in this particular claim.  As such, there is no prejudice to the Veteran in not remanding the case to obtain another VA examination and deciding his claim herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board Travel Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss because the record does not show that the Veteran has a right ear hearing loss disability for VA purposes.

The Veteran's July 1969 service enlistment examination report noted that on whispered voice testing the Veteran's hearing was normal, bilaterally.  Audiometric findings were not noted.  The Veteran's August 1972 service discharge examination report noted that on whispered voice testing the Veteran's hearing was 14/15, bilaterally.  Audiometric findings were not noted.

An August 1974 examination conducted for purposes of reenlisting in the Reserve noted, on audiological evaluation, pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
15
15
20
10
15

In a report of medical history completed in August 1974, the Veteran denied that he had, or had had, hearing loss.

A June 1975 Reserve service physical examination report noted, on audiological evaluation, pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
10
15
20
15
15

After separation from service, in a September 2009 statement, the Veteran reported that while serving aboard USS HENDERSON near Vietnam, he was on the gun line with no hearing protection.  He stated that after four hours of shooting off the weapon, he could not hear after his shift and that he had a hard time hearing ever since that time.

On a September 2009 private audiology report, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
25
35
LEFT
15
15
35
35
50

In the report, the Veteran complained of difficulty listening in background noise.  Regarding noise history, he reported military service, occasional hunting, occasional motorcycle use and occasional power tool use.  The private audiologist noted that the Veteran's pure tone thresholds showed normal hearing in both ears from 250 to 1000 Hertz, then sloping to a bilateral moderate sensorineural loss.  Word discrimination score at presentation level of 45dBHL was 92 percent in the right ear and 88 percent in the left ear.  The assessment was a bilateral high frequency sensorineural hearing loss.  The audiologist stated that "[i]t is quite possible that [the Veteran's] military service and exposure to noise during that time may have caused or contributed to his present hearing loss."

The Veteran underwent a VA audiology examination in October 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he had had hearing loss for over 20 years, and that it affected his daily activities because he had to turn up the television louder than others would like it and he could not hear well with background noise.  He reported military noise exposure while serving in the Navy as Gunner's Mate.  He stated that exposure to excessive noise from gun fire at 4 hour shifts while serving on gun line (he stated the gun mount where he helped shooting 5 inch-38th was to his left), as well as excessive noise from aircraft control, without the use of hearing protection.  He also reported occupational noise exposure from working as a plumber for 30 years and then working in hospital maintenance for the previous 10 years.  Recreational noise exposure included hunting and motorcycles.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
20
30
LEFT
15
10
35
30
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  The examiner noted diagnoses of hearing within normal limits in the right ear and normal hearing sloping to a mild sensorineural hearing loss in the left ear.

In July 2010, the Veteran was afforded another VA examination by the same VA examiner who conducted the October 2009 VA examination.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that in service, after firing guns, he would leave the gun mount and his ears would hurt from the constant blasts.

During his October 2011 hearing before the Board, the Veteran testified that after basic training, he was assigned to Gunner's Mate School in Great Lakes, Illinois, and then was stationed aboard USS HENDERSON near Vietnam.  He stated that he served on the gun mount 51, which was the front gun mount with 5 inch 38's.  He described that the gun line consisted of sitting a mile or a half mile off the coast and most of the gunfire rounds lasted for four hours.  He was also exposed to aircraft noise while stationed on the flight operations.  The Veteran claims that he never sought treatment for hearing loss although he noticed it ever since his military service.

The Veteran's lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from gun firings and aircraft while serving as Gunner's Mate.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

Nevertheless, the competent medical evidence of record does not show a current right ear hearing disability for VA purposes.  Id.  Post-service audiogram conducted in October 2009 demonstrate that the Veteran's right ear hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  Although the September 2009 private audiology report noted an assessment of bilateral high frequency sensorineural hearing loss, the pure tone audiometry test results do not show a right ear hearing disability as defined under 38 C.F.R. § 3.385.  The Board observes that the word discrimination score was noted to be 92 percent in the right ear.  However, there is no indication that there results were derived from a controlled speech discrimination test using the Maryland CNC list.  Therefore, the Board finds that the speech discrimination score on the September 2009 private audiometric test report is of little to no probative value regarding the presence of a right ear hearing loss disability for VA purposes.  See, e.g., 38 C.F.R. § 4.85 (mandating that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test).

Accordingly, in the absence of competent medical evidence of a right ear hearing disability for VA purposes, the criteria for establishing service connection for right ear hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The Veteran contends that he has right ear hearing loss related to his service.  However, his statements are not competent evidence to establish medical diagnosis in this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain instances, lay testimony may be serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure is not disputed in this case, the question of whether the Veteran has a right ear hearing loss disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of right ear hearing loss disability.  Espiritu, 2 Vet. App. at 495.  Accordingly, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current right ear hearing loss disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

As noted above, the Veteran underwent a VA audiology examination in October 2009.  The October 2009 VA audiological examination report reflects that the Veteran had a left ear hearing loss disability for VA purposes.  The examiner concluded that the Veteran's hearing loss was not caused by or a result of any acoustic trauma, injury, disease, or event in military service.  In reaching this conclusion, the examiner noted that the Veteran's service treatment records were negative for hearing loss and the audiometric data in 1974, which was a few years after his separation, indicated hearing within normal limits in both ears.  The examiner added that because the audiometric data from the enlistment examination was not available, a shift in hearing thresholds cannot be addressed.  The examiner also noted that the Veteran reported hearing loss for approximately 20 years or longer, which the examiner stated indicated an onset of 10 to 15 years after his service separation.

In July 2010, the Veteran was afforded another VA examiner by the same VA examiner who conducted the October 2009 VA examination.  The VA examiner noted that despite the Veteran's military noise exposure audiometric testing, dated in 1974 and 1975, consistently indicated hearing within normal limits in both ears and therefore hearing loss was not caused by or a result of any acoustic trauma, injury, disease, or event in military service.  The examiner added that when comparing the audiometric threshold levels obtained in 1974 to 1975, there was not a significant shift in either ear.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  38 C.F.R. § 3.303(d) (2011); See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant, normal in-service hearing tests do not preclude a veteran from establishing entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service" and explaining that when audiometric results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  The Board finds that the absence of hearing loss shortly after service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.

In this case, the Veteran currently meets the definition for a left ear hearing loss disability for VA purposes, but he did not meet the requirements in service or within a few years after service separation.  See 38 C.F.R. § 3.385.  The October 2009 and July 2010 VA examiner based her opinion solely on the fact that the Veteran's Reserve service examinations were within normal limits.  However, this is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  See Ledford, 3 Vet. App. at 89, 38 C.F.R. § 303(d).  Acoustic trauma due to loud noise exposure in service is conceded in this case as it was consistent with the circumstances of the Veteran's service.  The VA examiner did not address why the Veteran had worse hearing in the left ear, compared to the right ear, or whether it is consistent with the Veteran's reports that the gun mount where he helped shooting in service was to his left side.  Additionally, the October 2009 VA examination report relied on the fact that the reported onset of the Veteran's hearing loss was 10 to 15 years after his service separation.  However, the Veteran in fact reported that he had hearing loss for 20 years or longer, and during his October 2011 Board hearing, he reported that he noticed problems with hearing ever since his military service, which is not inconsistent with his reported history on the October 2009 VA examination.  Furthermore, in October 2011, the Veteran's wife reported that the Veteran and she have been married since June 1973 and that she noticed that the Veteran had problems with hearing since the time he got out of service.  She described that the Veteran would always ask to have her repeat what she said and the television had to be set at a high volume in order for him to understand.  She also stated that she learned over the years that she has to position herself on his right side to have him better understand their conversation.

However, the October 2009 and July 2010 VA examiner did not address these competent statements regarding when the Veteran began having hearing problems.  Therefore, the VA opinion is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the claim must be remanded for another VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his left ear hearing loss.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left ear hearing loss is related to service, to include exposure to acoustic trauma from gun firings and aircraft noise in service.  In rendering an opinion, the examiner must note that applicable law provides that service connection may be granted for a disability initially demonstrated after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's Reserve service examinations were within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  The VA examiner should address why the Veteran had worse hearing in the left ear, compared to the right ear, or whether it is consistent with the Veteran's reports that the gun mount where he helped shooting in service was to his left side.  The examiner must also consider that the Veteran in fact reported that he had hearing loss for 20 years or longer on VA examination in October 2009, and that during his October 2011 Board hearing, he reported that he noticed problems with hearing ever since his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for left ear hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


